Citation Nr: 1735860	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-23 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for schizophrenia, paranoid type.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.Z.


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to May 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Local jurisdiction currently lies with the RO in Detroit, Michigan.

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder.  

The Board previously remanded the appeal for further development in April 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, further development is required to ensure compliance with the Board's April 2015 remand directives.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  In the April 2015 remand, the Board instructed the RO to contact the Veteran and secure necessary releases for medical records relating to treatment of schizophrenia, including from Dr. Schmidtt.  The RO contacted the Veteran and provided a generic release form; no specific mention was made of Dr. Schmidtt.  The Veteran returned a generic release form, but it appears no efforts were made to obtain the treatment records from Dr. Schmidtt.  The August 2015 VA examination report reflects that the Veteran reported that he has been seeing a provider outside of the VA for the last three years on a weekly basis.  Other information in the file identifies this physician as Dr. Schmidt.  

The claim is remanded so that the RO can take appropriate steps to obtain the records from Dr. Schmidtt, located in Jenison, Michigan.  Stegall, 11 Vet. App.at 271.  Thereafter, a supplemental opinion should be obtained from the August 2015 VA examiner after he has had an opportunity to review any additional records.

The issue of entitlement to TDIU is inextricably intertwined with the claim for a higher initial rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization and release to obtain all records from Dr. Schmidtt of Jenison, Michigan.  Associate the records with the claims folder.

If the records are unavailable, the claims folder should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain a supplemental VA opinion from the VA examiner that conducted the examination in 2015.  If that examiner is unavailable, then the file should be reviewed by clinician with sufficient expertise to determine the severity of the Veteran's psychiatric disorder.  

If the providing examiner determines that a clinical evaluation is necessary in order to provide the opinions requested, then one should be provided and all indicated tests and studies performed.  The claims file, including any additional mental health treatment records received as a result of this Remand must be provided to and reviewed by the examining clinician.  

The examiner should indicate whether there is any change from his August 2015 or the November 2015 supplemental opinion after reviewing the private treatment records from Dr. Schmidt.

The examiner should also elicit from the record the Veteran's reported work and educational history.  The examiner is asked to specifically comment on the effects of the Veteran's service-connected schizophrenia on his ability to function in an occupational environment.

3.  Then, after undertaking any other development deemed appropriate, readjudicate the issues on appeal, to include entitlement to TDIU.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




